Citation Nr: 1312106	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-28 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from July 1964 to August 1971.  He claims to have had service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in March 2007.  A statement of the case (SOC) was issued in July 2009.  The Veteran perfected his appeal in August 2009.  

A claim for bladder cancer with residuals was received in January 2011 by VA Form 21-4138.  A December 2012 letter from the RO indicates a claim for lung cancer is being developed.  As neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He maintains that his PTSD is the result of traumatic experiences suffered during active military service.  Specifically the Veteran contends his PTSD is the result of transporting wounded and dead soldiers during supply missions.  He claims that he was temporarily stationed in Dan Tieng and Tay Nihn.  Numerous requests have been made for service treatment and service personnel records to corroborate the Veteran's stressors.  Upon receiving the available records, a formal finding made by the RO determined the information provided by the Veteran was insufficient to submit to the Joint Services Records Research Center (JSRRC) to verify the claimed stressors.  However, the Board believes that the information furnished by the Veteran is sufficiently detailed to allow for such a JSRRC request.  


Records from the VA medical center (VAMC) note diagnoses of PTSD and major depression.  The Board further notes that treatment records from January 2005 include a diagnosis for mood disorder NOS.  As such, the Veteran has established he has a present disability.  In view of his contentions, the Board further finds that 
a VA examination is warranted to address the nature and etiology of any current diagnosed psychiatric pathology and to opine as to the likelihood that such is etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the most recent treatment record contained in the Veteran's claims file is dated April 2007.  The record suggests the Veteran is receiving on-going treatment at VA's Mt. Vernon Community Based Outpatient Clinic.  Appropriate action to obtain any recent VA records relevant to the Veteran's claim is therefore necessary to ensure a complete record.

Further, a January 2005 mental health record reflects that the Veteran reported he had been disabled since 1979 and he had been receiving disability since 1989.  This suggests that he may be receiving Social Security disability.  However, the claims file does not contain any records of Social Security Administration (SSA) disability benefits.  As the VA's duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration, the RO should obtain the Veteran's SSA disability records upon remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1. The RO must obtain copies of all relevant VA treatment records dated from April 2007 to the present.

2. The Veteran should be provided another opportunity to itemize and provide specific information regarding the stressor events he alleges occurred during his service, to include events which occurred during his service in Dan Tieng and Tay Nihn.

Regardless of whether the Veteran responds, the RO should prepare a summary of the details of the Veteran's alleged service in Dan Tieng in March of 1969 and Tay Nihn from April through June 1969 while assigned to the 302nd Signal Battalion in support of the 25th Infantry Division.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.

3. The RO should contact SSA and request copies of any disability decision and supporting medical records.  . 

4. After completion of the above, the Veteran should be scheduled for a psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All acquired psychiatric disorders diagnosed on examination should be clearly reported. 

     a)  If PTSD is diagnosed, the examiner should offer an opinion as to whether it is related to any corroborated stressor or to fear of hostile military action.  

     b)  As to any psychiatric disability diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability is causally related to the Veteran's active duty service. 

A detailed rationale should be furnished for all opinions.

5. The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


